MEMORANDUM **
Arif Ali Durrani appeals pro se from a notice of document discrepancies, in which the district court rejected his motion for a new trial. We dismiss for lack of jurisdiction because the district court’s rejection of Durrani’s motion was not a final order. See 28 U.S.C. § 1291; see also Nat’l Distribution Agency v. Nationwide Mutual Ins. Co., 117 F.3d 432, 433-34 (9th Cir.1997).
We decline to address Durrani’s remaining contentions.
Durrani’s motion for judicial notice is denied. See Fed.R.Evid. 201(b).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.